
	
		I
		111th CONGRESS
		2d Session
		H. R. 5896
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2010
			Mr. Minnick (for
			 himself and Mr. Simpson) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize an additional district judgeship for the
		  district of Idaho.
	
	
		1.District judgeship for the
			 district of Idaho
			(a)In
			 generalThe President shall appoint, by and with the advice and
			 consent of the Senate, 1 additional district judge for the district of
			 Idaho.
			(b)Technical and
			 conforming amendmentIn order that the table contained in section
			 133(a) of title 28, United States Code, will reflect the change in the number
			 of judgeships authorized by subsection (a), such table is amended by striking
			 the item relating to Idaho and inserting the following:
				
					
						
							
								Idaho3
								
							
						
					.
			
